Exhibit 99 PRESS RELEASE GE Reports 4Q ’10 EPS of $0.36, up 33%; FY ’10 EPS of $1.15, up 15% Revenues Total $41.4B for Quarter; $150.2B for Year Industrial Organic Growth of 6%; Infrastructure Orders up 12% Industrial CFOA of $4.6B in 4Q and $14.7B for Year 4Q and Full-Year 2010 Highlights (Continuing Operations Attributable to GE) ü Third consecutive quarter of double-digit earnings growth · 4Q earnings per share (EPS) of $0.36 attributable to common shareowners; full-year EPS of $1.15 · Quarterly and annual earnings of $3.9 billion and $12.6 billion attributable to GE ü Stronger top-line performance; environment continues to improve · Industrial segment revenue growth of 4%; Industrial organic growth of 6% · Infrastructure orders of $24.8 billion up 12% from year ago; equipment up 20%; services up 5% ü Strong execution at GE Capital; earned $1.1 billion in 4Q; pre-tax earnings of $1.0 billion ü GE business model performing well · Strong Industrial cash flow from operations of $14.7 billion for full year · Strong Industrial margins in 4Q of 17.5% (ex. NBCU), up 10 bps year-over-year · Consolidated cash and equivalents of $79 billion ü 2011 framework remains achievable and balanced · Total backlog increased to a record $175 billion at year-end FAIRFIELD, Conn. – Jan. 21, 2011 – GE [NYSE: GE] announced today strong fourth-quarter 2010 earnings from continuing operations (attributable to GE) of $3.9 billion, or $0.36 per share, up 33% from the fourth quarter of 2009.Revenues grew to $41.4 billion for the quarter, the company’s first positive growth in nine quarters. “GE ended 2010 with three consecutive quarters of strong earnings growth,” GE Chairman and CEO Jeff Immelt said.“Industrial segment revenue was up 4%, with Industrial organic growth of 6%.Fourth quarter orders grew 12% year-over-year, with a 20% increase in equipment and a 5% expansion in services.Importantly, overall orders in Energy Infrastructure grew 4%.Total company backlog in the quarter increased $3.1 billion to a record $175 billion. “Strong performance at GE Capital was also encouraging,” Immelt said. “Fourth-quarter net income of $1.1 billion was up $1.0 billion from a year ago.Volume grew 30% in the quarter at good margins. Losses and impairments declined $0.3 billion from the third quarter of 2010 to $2.5 billion, and we saw improvement in delinquencies across the businesses. “We continue to operate GE with discipline and rigor,” Immelt said. “Cash generated from GE Industrial operating activities totaled $4.6 billion in the quarter and $14.7 billion for the year.At year-end, we had $79 billion of consolidated cash and equivalents.Strong fourth-quarter Industrial margins (ex. NBCU) of 17.5%, up 10 bps year-over-year, reflect that GE is delivering on operations even as we increase investment in R&D, which was up 21% for the full year.” “While we previously anticipated the sale of our majority stake in NBC Universal would close in the fourth quarter of 2010, it is now scheduled to close in the first quarter of 2011,” Immelt said. “This delay resulted in a lower-than-expected tax rate in the fourth quarter and will lead to a higher tax rate in the first quarter. We expect this will contribute to a significantly higher GE tax rate for full-year 2011.” One-time items offset for the fourth quarter of 2010. GE had $0.10 per share of tax benefits, including IRS settlements.Restructuring and other charges totaled $0.10 per share in the quarter. These included reserves for Phase 2 of Hudson River dredging and cost reductions in GE Industrial businesses. Significant company-to-country partnerships, sizeable Infrastructure wins and expanded operations in fast-growth regions were among fourth-quarter highlights.GE agreed to work with China’s Ministry of Railways and CSR Corporation Limited to establish a U.S.-based joint venture to advance high-speed rail and urban transit vehicles for American customers. In addition, the company agreed to create a 50-50 joint venture with China Aviation Industry Corporation to advance GE avionics competitiveness.In Russia, GE, Russian Technologies (Rostekhnologii) and INTER RAOU UES JSC agreed to form joint ventures to modernize that country’s power-generation and healthcare sectors. Key Industrial wins in the quarter included more than $5.8 billion in commercial aviation service and equipment orders and over $3 billion in long-term service contracts with LAN, Cathay, COMAC and Delta, among others;more than $750 million in contracts from India’s Reliance Power for power-generation technology to help expand the Samalkot power plant in Andhra Pradesh; agreements worth $700 million for power-generation equipment and services for the new high-efficiency Riyadh PP11 power plant in Saudi Arabia; and a $500 million contract with Saudi Aramco to supply a broad range of equipment and services for an expansion of the Shaybah gas-oil processing facilities. “GE continued executing a balanced capital-allocation plan in the fourth quarter with strategic acquisitions that augment core Industrial capabilities,” Immelt said. “In the last 90 days of 2010: GE Healthcare completed its $580 million acquisition of Clarient, a leading player in the fast-growing molecular diagnostics sector; GE Oil & Gas announced its intent to acquire, for $1.3 billion, Wellstream Holdings PLC, a leading engineer and manufacturer of high-quality flexible pipeline products for oil and gas transportation in the subsea production industry; GE Energy announced its intended $3 billion acquisition of Dresser, Inc., a global energy infrastructure technology and service provider. Earlier this month, GE Energy also announced the proposed acquisition of Lineage Power Holdings Inc. for $520 million, which will enhance our capabilities in Smart Grid and Data Centers energy management. “In addition, in December, we announced the second dividend increase in six months, for a total improvement of 40% versus the beginning of the year,” Immelt said. “And since restarting the share buyback program mid-year, we repurchased $1.8 billion in stock.” Full-year and Fourth-quarter 2010 Financial Highlights: Full-year earnings from continuing operations attributable to GE were $12.6 billion, up 15% from $10.9 billion in 2009. EPS from continuing operations was $1.15, up 15% from last year. Segment profit increased 9% compared with 2009, as a 123% increase at GE Capital more than offset a 7% earnings decline at Technology Infrastructure. Including the effects of discontinued operations, full-year net earnings attributable to GE were $11.6 billion ($1.06 per share attributable to common shareowners) in 2010 compared with $11.0 billion ($1.01 per share attributable to common shareowners) in 2009. Full year revenues decreased 3% to $150.2 billion. GE Capital Services’ (GECS) revenues fell 4% versus last year to $50.5 billion. Industrial sales were $100.2 billion, down 3% from 2009. Fourth-quarter earnings from continuing operations attributable to GE were $3.9 billion, up 31% from $3.0 billion in the fourth quarter of 2009. EPS from continuing operations was $0.36, up 33% from the fourth quarter of last year. Segment profit increased 28% compared with the fourth quarter of 2009, as increases of more than 900% at GE Capital, 38% at NBC Universal and 11% at Technology Infrastructure more than offset a 2% earnings decline at Energy Infrastructure. Including the effects of discontinued operations, fourth-quarter net earnings attributable to GE were $4.5 billion ($0.42 per share attributable to common shareowners) in 2010 compared with $3.0 billion ($0.28 per share) in 2009, up 50%. GE Capital completed the strategic sale of BAC Credomatic GECF Inc.This resulted in a gain of $0.8 billion in discontinued operations, which was partially offset by disposition losses related to our U.S. recreational vehicle and marine equipment financing and Consumer Mexico businesses. Fourth-quarter revenues increased 1% to $41.4 billion. GECS revenues fell 2% versus last year to $12.8 billion. Industrial sales were $28.7 billion, up 1% from 2009. Cash generated from GE Industrial operating activities in 2010 totaled $14.7 billion, down 10% from $16.4 billion last year. “GE exits 2010 with significant momentum,” Immelt said.“As we shared at our December 2010 investor update, we expect that GE earnings growth will continue in 2011 and 2012.We have simplified the portfolio and dramatically reduced risk. We have invested in organic growth with global partnerships, a 21% increase in R&D and a broad array of new products.We are executing a balanced and disciplined capital-allocation plan with dividend increases, acquisitions and share repurchases. Our framework for 2011 is quite achievable and we are optimistic about the future.” The accompanying tables include information integral to assessing the company’s financial position, operating performance and cash flow. GE will discuss preliminary fourth-quarter and full-year results on a Webcast at 8:30 a.m. ET today, available at www.ge.com/investor.Related charts will be posted there prior to the call. *** GE (NYSE: GE) is a diversified infrastructure, finance and media company taking on the world’s toughest challenges. From aircraft engines and power generation to financial services, medical imaging, and television programming, GE operates in more than 100 countries and employs about 300,000 people worldwide. For more information, visit the company's Web site at www.ge.com. Caution Concerning Forward-Looking Statements: This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of conditions in the financial and credit markets on the availability and cost of General Electric Capital Corporation’s (GECC) funding and on our ability to reduce GECC’s asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; changes in Japanese consumer behavior that may affect our estimates of liability for excess interest refund claims (Grey Zone); our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the adequacy of our cash flow and earnings and other conditions which may affect our ability to pay our quarterly dividend at the planned level; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, energy generation, network television, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of financial services regulation; strategic actions, including acquisitions, joint ventures and dispositions and our success in completing announced transactions and integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. Media Contact: Anne Eisele, 203.373.3061 (office); 203.522.9045 (mobile) anne.eisele@ge.com Investor Contact: Trevor Schauenberg, 203.373.2424 (office) trevor.schauenberg@ge.com GENERAL ELECTRIC COMPANY Condensed Statement of Earnings Consolidated GE (a) Financial Services (GECS) Three months ended December 31 V % V % V
